Citation Nr: 0608336	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran had active duty service in the Marine Corps from 
October 1970 to October 1973 and in the Army from January 
1981 to January 1984. 

This claim comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision, which denied the claim 
to reopen concerning service connection for PTSD.  This 
rating decision also denied service connection for an 
esophageal tumor, including dysphagia and degenerative joint 
disease of the cervical spine.  The veteran filed a timely 
notice of disagreement in October 2001 regarding PTSD.  A 
statement of the case containing all three issues was sent to 
the veteran in July 2003.  However, in the veteran's VA Form-
9, filed in August 2003, he indicated that he read the 
statement of the case and that the only issue on appeal was 
the PTSD claim. The RO certified the PTSD issue for appeal on 
a VA Form-8.  Thus, the Board will not further discuss the 
esophageal tumor, including dysphagia and degenerative joint 
disease of the cervical spine claims as neither are on 
appeal. 

The claim for service connection for PTSD on the merits is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran was last denied service connection for PTSD 
by an October 1995 Board decision, which denied service 
connection, in part, on the basis that the preponderance of 
the evidence failed to show that the veteran had exhibited 
sufficient symptoms to warrant a formal diagnosis of PTSD.  

2.  The Chairman of the Board has not ordered reconsideration 
of this decision, and it is final.

3.  Evidence received since the October 1995 Board decision 
includes VA treatment records reflecting, in pertinent part, 
a diagnosis of PTSD.  
 
4.  Evidence received since the October 1995 Board decision 
has not been considered previously and is so significant that 
it must be reviewed in connection with the current claim.

CONCLUSION OF LAW

New and material evidence has been presented since the final 
Board decision, and the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 
C.F.R. § 20.1100 (2005); 38 C.F.R. §§ 3.156(a) (as in effect 
prior to August 29, 2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
asserts resulted from stressors that occurred during his 
periods of active duty.  In October 1995, the Board denied 
service connection for PTSD, partially on the basis that the 
preponderance of the evidence failed to reflect that he 
exhibited sufficient symptoms to warrant a formal diagnosis 
of PTSD.  The Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2005). 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in March 1999) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
relevant regulation.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) in 
effect prior to August 2001.  

The evidence received subsequent to October 1995 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen this claim includes VA records reflecting a diagnosis 
of PTSD.  Given the basis for the prior denial, this evidence 
is so significant that it must be considered with all the 
evidence in order to fairly decide the claim.  The veteran 
has therefore presented new and material evidence regarding 
the previously denied claim of service connection for PTSD.  

Further evidentiary development into the now-reopened claim 
for service connection for PTSD is necessary, and a thorough 
discussion of the application of the duties to notify and 
assist in this case will be included in a subsequent decision 
(if the claim remains denied following remand).  Therefore, 
this appeal is granted to this extent subject to further 
evidentiary development. 

ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 


REMAND

As previously indicated, the veteran served in the Marines 
and in the Army.  The file does not reflect meaningful 
attempts to obtain the veteran's Army service medical and 
personnel records.  This should be accomplished.  

In addition, the veteran has identified several stressors as 
responsible for his PTSD.  Some of these, by the veteran's 
description, would not lend themselves to corroboration 
through documents generated by the military, (i.e., verbal 
orders, and verbal exchanges between members of his unit).  
Nevertheless, the veteran has mentioned incidents concerning 
a live fire exercise in Crete and a helicopter crash in 
Vietnam that could potentially be verified.  Efforts in this 
regard, as described below should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate office at the 
National Personnel Records Center, or 
other entity to whom they direct, and 
request the veteran's service medical and 
personnel records from his period of 
active duty in the U. S. Army from 
January 1981 to January 1984.   

2.  Contact the appropriate office for 
Marine Corps records to obtain copies of 
any available records as may reflect the 
following events occurred:  

(a)  an accident during a live fire 
exercise of Co. L BLT 3/2 3rd Bn 2nd 
Marine on the Isle of Crete during 
the period between April 1971 and 
July 1971, in which it was necessary 
to call for ordnance disposal 
specialist to defuse a round that 
impacted in an unintended area.  
      
(b) a helicopter crash in Vietnam 
on which the veteran was a 
passenger and required him, and 
presumably the others on board, to 
fight off enemy soldiers until 
recovery.  This presumably 
occurred between August 1972 and 
October 1972, when the veteran was 
assigned to "Co. F 2/4 FPO SFran 
96602." 

3.  If, and only if, the development 
above confirms that the veteran is a 
veteran of combat or otherwise verifies a 
stressor or stressors, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder 
present.  Ask the examiner to review the 
veteran's medical history and the 
information concerning any verified 
stressors and conduct all necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation.  Ask the examiner to answer 
the following questions: 
	
Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, is the 
PTSD related to verified 
stressor(s)?

4.  Re-adjudicate the claim for service 
connection and if it remains denied, send 
the veteran and his representative a 
supplemental statement of the case 
discussing all relevant actions, 
summarizing the evidence, and referencing 
all pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


